Case 7:19-cr-00700-VB Document 281 Filed 03/25/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

=e em ee eee ee ee ee ee ee ee ee x
UNITED STATES OF AMERICA,
: CONSENT PRELIMINARY ORDER
-V.- OF FORFEITURE/
: MONEY JUDGMENT
BYRON MOUNTAIN
19 Cr. 700 (VB)
Defendant.
ee x

WHEREAS, on or about October 3, 2020, Byron Mountain (the “Defendant’), was
charged in a one-count Indictment (the “Indictment”) with narcotics conspiracy, in violation of
Title 21, United States Code, Section 841 (b)(1)(A) and 846 (Count One);

WHEREAS, the Indictment included a forfeiture allegation as to Count One,
seeking forfeiture to the United States, pursuant to Title 21, United States Code, Section 853, of
any and all property constituting, or derived from, any proceeds obtained, directly or indirectly, as
a result of the offense charged in Count One of the Indictment, and any and all property used or
intended to be used, in any manner or part, to commit, or to facilitate the commission of the offense
charged in Count One of the Indictment, including but not limited to a sum of money in United
States currency representing the amount of proceeds traceable to the commission of the offense
charged in Count One of the Indictment;

WHEREAS, on or about December 18, 2020, the Defendant pled guilty to Count
One of the Indictment;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $25,200 in United States currency representing the amount of proceeds traceable to the

offense charged in Count One of the Indictment that the Defendant personally obtained; and
Case 7:19-cr-00700-VB Document 281 Filed 03/25/21 Page 2 of 4

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the
Defendant personally obtained cannot be located upon the exercise of due diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attorney, Shiva H. Logarajah, of counsel, and the Defendant, and his counsel, Larry Sheehan,
Esq., that:

1, As a result of the offense charged in Count One of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $25,200 in United States currency
(the “Money Judgment”) representing the amount of proceeds traceable to the offense charged in
Count One of the Indictment that the Defendant personally obtained, shall be entered against the
Defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, BYRON -

MOUNTAIN, and shall be deemed part of the sentence of the Defendant, and shall be included in
the Judgment of conviction therewith.

3. All payments on the outstanding money judgment shall be made by postal

-money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.
Case 7:19-cr-00700-VB Document 281 Filed 03/25/21 Page 3 of 4

4, The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5.. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure. |

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

9. The signature page of this Consent Preliminary Order of Forfeiture/Money
Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:
Case 7:19-cr-00700-VB Document 281 Filed 03/25/21 Page 4 of 4

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

By: Z March 24, 2021

Shiva H. Logarajah DATE
Assistant United States Attorney

300 Quarropas Street

White Plains, NY 10601

(914) 993-1918

 

 

By:

 

Attorney for Defendant

“ily Jost

HONORABLE VINCENT BRICCETTI DATE
UNITED STATES DISTRICT JUDGE

 
